 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ERNEST L. COX,                                     No. 2:19-cv-1637 DB P
12                        Plaintiff,
13            v.                                         ORDER
14    SCOTT KERNAN, et al.,
15                        Defendants.
16

17           Plaintiff is a state inmate proceeding pro se with a civil rights action pursuant to 42 U.S.C.

18   § 1983. Plaintiff claims his rights were violated in connection with a 2014 rules violation for

19   allegedly overfamiliar contact with a correctional officer. Presently before the court is plaintiff’s

20   amended complaint for screening. (ECF No. 8.) For the reasons set forth below, the court will

21   give plaintiff the opportunity to proceed with the complaint as screened or to amend the

22   complaint.

23                                              SCREENING

24      I.         Legal Standards

25           The court is required to screen complaints brought by prisoners seeking relief against a

26   governmental entity or an officer or employee of a governmental entity. See 28 U.S.C. §

27   1915A(a). The court must dismiss a complaint or portion thereof if the prisoner has raised claims

28   that are legally “frivolous or malicious,” that fail to state a claim upon which relief may be
                                                        1
 1   granted, or that seek monetary relief from a defendant who is immune from such relief. See 28

 2   U.S.C. § 1915A(b)(1) & (2).

 3          A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

 4   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

 5   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an

 6   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

 7   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

 8   pleaded, has an arguable legal and factual basis. See Franklin, 745 F.2d at 1227.

 9   Rule 8(a)(2) of the Federal Rules of Civil Procedure “requires only ‘a short and plain

10   statement of the claim showing that the pleader is entitled to relief,’ in order to ‘give the

11   defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atlantic

12   Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

13          However, in order to survive dismissal for failure to state a claim a complaint must

14   contain more than “a formulaic recitation of the elements of a cause of action;” it must contain

15   factual allegations sufficient “to raise a right to relief above the speculative level.” Bell Atlantic,

16   550 U.S. at 555. In reviewing a complaint under this standard, the court must accept as true the

17   allegations of the complaint in question, Hospital Bldg. Co. v. Rex Hospital Trustees, 425 U.S.

18   738, 740 (1976), construe the pleading in the light most favorable to the plaintiff, and resolve all

19   doubts in the plaintiff’s favor. Jenkins v. McKeithen, 395 U.S. 411, 421 (1969).

20          The Civil Rights Act under which this action was filed provides as follows:
21                  Every person who, under color of [state law] . . . subjects, or causes
                    to be subjected, any citizen of the United States . . . to the deprivation
22                  of any rights, privileges, or immunities secured by the Constitution .
                    . . shall be liable to the party injured in an action at law, suit in equity,
23                  or other proper proceeding for redress.
24   42 U.S.C. § 1983. Here, the defendants must act under color of federal law. Bivens, 403 U.S. at

25   389. The statute requires that there be an actual connection or link between the

26   actions of the defendants and the deprivation alleged to have been suffered by plaintiff. See
27   Monell v. Dept. of Social Servs., 436 U.S. 658 (1978); Rizzo v. Goode, 423 U.S. 362

28   (1976). “A person ‘subjects’ another to the deprivation of a constitutional right, within the
                                                          2
 1   meaning of § 1983, if he does an affirmative act, participates in another's affirmative acts or

 2   omits to perform an act which he is legally required to do that causes the deprivation of which

 3   complaint is made.” Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

 4            Moreover, supervisory personnel are generally not liable under § 1983 for the actions of

 5   their employees under a theory of respondeat superior and, therefore, when a named defendant

 6   holds a supervisorial position, the causal link between him and the claimed constitutional

 7   violation must be specifically alleged. See Fayle v. Stapley, 607 F.2d 858, 862 (9th Cir. 1979);

 8   Mosher v. Saalfeld, 589 F.2d 438, 441 (9th Cir. 1978). Vague and conclusory allegations

 9   concerning the involvement of official personnel in civil rights violations are not sufficient. See

10   Ivey v. Board of Regents, 673 F.2d 266, 268 (9th Cir. 1982).

11      II.      Allegations in the Complaint

12            Plaintiff claims the events giving rise to his claims occurred while he was incarcerated at

13   Mule Creek State Prison (“MCSP”). (ECF No. 8 at 3.) Plaintiff has named as defendants in this

14   action: (1) correctional lieutenant Allen; (2) correctional officer Grimes; (3) correctional captain,

15   Olivas; and (4) MCSP Warden Joe Lizarraga. (Id. at 1-2.)

16            Plaintiff claims that he would frequently talk to correctional officer Grimes, who

17   supervised him while he was working as a porter, or janitor. (ECF No. 8 at 3.) Grimes “spoke of

18   her personal affairs with [plaintiff] and with four other inmates.” Plaintiff alleges Grimes flirted

19   with him and watched him “in a suggestive manner,” which plaintiff took “to mean that she was

20   interested in him.” Grimes would regularly summon plaintiff to the command station for
21   conversations. One evening as plaintiff and Grimes were talking lieutenant Allen came to the

22   command station and stated, “It’s too late, I saw to much already.” (Id. at 3-4.)

23            The following day plaintiff went to talk to Grimes at the command station, but Grimes

24   told him she had been warned against having conversations with inmates at the command station.

25   (Id. at 4.) Grimes then told plaintiff, “writing is good therapy.” Plaintiff “took this to mean” that

26   “Grimes wanted [plaintiff] to reduce their conversations to writings.” Plaintiff approached the
27   command station, told Grimes he had written her a letter, explained the contents of the letter, and

28   asked if she wanted the letter. Grimes told plaintiff she wanted to receive the letter. Plaintiff
                                                        3
 1   stated that he did not “want any trouble for giving her the letter, she responded, ‘Don’t worry, go

 2   get it.’” Plaintiff gave her the letter.

 3           Grimes read the letter several hours after plaintiff gave it to her. (Id. at 5.) After reading

 4   the letter Grimes told plaintiff she felt disrespected. Plaintiff claims Grimes took the letter home

 5   with her that night and when she returned to work the following day, she took the letter to the

 6   program office.

 7           The letter was read by Grimes’s supervisors, Allen and Olivas. (Id. at 6.) Grimes was

 8   brought to the program office and questioned about the letter. Allen also questioned plaintiff

 9   about the letter. Allen told plaintiff Olivas and Lizarraga were concerned that plaintiff was trying

10   to establish a relationship with Grimes. Plaintiff was fired from his job, moved to a different

11   building, and ordered not to speak to or look at Grimes.

12           Several days later plaintiff received a rules violation report (RVR) charging him with

13   “unlawful influence.” (Id. at 7.) The RVR stated that plaintiff gave Grimes a letter on “Sunday

14   04/09/14.” Plaintiff was called to the program office on April 19, 2014 for the hearing on the

15   RVR. Plaintiff was surprised to find that Allen had been assigned as the hearing officer because

16   he had questioned plaintiff and Grimes about the letter. Allen told plaintiff Olivas and Lizarraga

17   assigned Allen to hear the RVR.

18           Plaintiff told Allen he had evidence and witnesses he wanted to present. (Id.) Allen asked

19   plaintiff what information his witnesses would present. Plaintiff indicated he sought to question

20   Grimes about whether she gave him permission to give her the letter. (Id. at 7-8.) Plaintiff stated
21   inmate witnesses would testify that Grimes was talkative and flirtatious with other inmates and

22   that they observed plaintiff give Grimes the letter. Allen told plaintiff that the proposed

23   testimony was irrelevant. (Id. at 8.) Allen further stated that Olivas and Lizarraga were watching

24   the hearing and told Allen the only relevant question is whether plaintiff gave Grimes the letter.

25   Allen asked if plaintiff gave Grimes the letter. Plaintiff admitted to giving Grimes the letter and

26   explained that he asked permission, Grimes gave him permission to give her the letter, Grimes
27   took the letter home before she turned it in, and plaintiff claimed the defense of entrapment.

28   Allen listened to plaintiff’s explanation and told plaintiff he would dismiss the RVR except he
                                                         4
 1   had been ordered by Olivas and Lizarraga to find plaintiff guilty. Plaintiff was found guilty and

 2   assessed thirty-days loss of behavioral credits and ten days confined to quarters.

 3      III.      Does Plaintiff State a Claim Under § 1983?

 4             Plaintiff claims that his due process rights were violated in connection with a disciplinary

 5   hearing. (ECF No. 8 at 9.) Plaintiff’s claim is based on the following allegations: (1) the written

 6   notice of the charge contained an error; (2) Allen denied his request to present witnesses; (3)

 7   Allen investigated the facts giving rise to the RVR and presided over the hearing; and (4) Olivas

 8   and Lizarraga directed Allen to find plaintiff guilty. (Id. at 9-10.) The court will address each

 9   allegation in turn to determine if plaintiff has stated a potentially cognizable due process claim.

10             A. Legal Standards

11             Prisoners retain their right to due process subject to the restrictions imposed by the nature

12   of the penal system. See Wolff v. McDonnell, 418 U.S. 539, 556 (1974). Prison disciplinary

13   proceedings are not part of a criminal prosecution and the full panoply of rights due a defendant

14   in such proceedings does not apply. See id. But the Due Process Clause requires certain

15   minimum procedural protections where serious rules violations are alleged, the power of prison

16   officials to impose sanctions is narrowly restricted by state statute or regulations, and the

17   sanctions are severe. See id. at 556–57, 571–72 n.19.

18             Wolff established five constitutionally mandated procedural requirements for disciplinary

19   proceedings. First, “written notice of the charges must be given to the disciplinary-action

20   defendant in order to inform him of the charges and to enable him to marshal the facts and
21   prepare a defense.” Id. at 564. Second, “at least a brief period of time after the notice, no less

22   than 24 hours, should be allowed to the inmate to prepare for the appearance before the

23   [disciplinary committee].” Id. Third, “there must be a ‘written statement by the factfinders as to

24   the evidence relied on and reasons' for the disciplinary action.” Id. (quoting Morrissey v. Brewer,

25   408 U.S. 471, 489 (1972)). Fourth, “the inmate facing disciplinary proceedings should be

26   allowed to call witnesses and present documentary evidence in his defense when permitting him
27   to do so will not be unduly hazardous to institutional safety or correctional goals.” Id. at 566.

28   And fifth, “[w]here an illiterate inmate is involved [or] the complexity of the issue makes it
                                                          5
 1   unlikely that the inmate will be able to collect and present the evidence necessary for an adequate

 2   comprehension of the case, he should be free to seek the aid of a fellow inmate, or . . . to have

 3   adequate substitute aid . . . from the staff or from a[n] . . . inmate designated by the staff.” Id. at

 4   570.

 5      Additionally, “some evidence” must support the decision of the hearing officer.

 6   Superintendent v. Hill, 472 U.S. 445, 455 (1985). The standard is not particularly stringent, and

 7   the relevant inquiry is whether “there is any evidence in the record that could support the

 8   conclusion reached.” Id. at 455–56.

 9          B. Discussion

10              1. Notice of the Charges

11          Plaintiff claims that the notice requirement was inadequate because the RVR stated that he

12   gave Grimes the letter on Sunday April 9, 2014, but in 2014 April 9 fell on a Wednesday. (ECF

13   No. 8 at 9.)

14          The notice requirement is met so long as the plaintiff receives twenty-four-hour advanced

15   written notice of the charges against him. Wolff, 418 U.S. at 563-64. Here, it is clear that

16   plaintiff was aware of the conduct that the RVR referred to even though the day of the week was

17   incorrect. Additionally, plaintiff has not alleged that the notice was received less than twenty-

18   four hours before the hearing. Therefore, even though the notice contained an error, it was not

19   insufficient because it was received in advance of the hearing and alerted plaintiff to the action at

20   issue in the RVR.
21          Accordingly, plaintiff’s allegations regarding the notice requirements fail to state a

22   cognizable claim.

23              2. Witnesses

24          Plaintiff claims that his rights were violated because Allen denied his requested witnesses

25   as “irrelevant.” (ECF No. 8 at 9-10.) Allegations indicating that prison officials refused to call a

26   requested witness could potentially state a cognizable claim. Serrano v. Francis, 345 F.3d 1071,
27   1079-80 (9th Cir. 2003) (reasoning that prison officials can violate prisoners’ due process right to

28   call witnesses in their defense in disciplinary hearings by refusing to allow live witness
                                                         6
 1   testimony); Williams v. Thomas, 492 Fed. App’x 732, 733 (9th Cir. 2012) (“Prisoners have a

 2   limited procedural due process right to call witnesses at disciplinary hearings so long as it will not

 3   be unduly hazardous to institutional safety or correctional goals . . . Prison officials may be

 4   required to explain, in a limited manner, the reason why witnesses were not allowed to testify.”).

 5   However, the right to call witnesses is not unlimited and hearing officers may deny a requested

 6   witness on grounds other than institutional safety. Wolff, 418 U.S. at 566 (witnesses may be

 7   denied in order to keep hearing within reasonable limits, as well as “for irrelevance, lack of

 8   necessity, or the hazards presented in individual cases”).

 9          Plaintiff’s allegation that Allen denied his requested witnesses because the hearing officer

10   found the testimony to be offered irrelevant fails to state a cognizable due process claim.

11              3. Hearing Officer

12          Plaintiff alleges that his due process rights were violated because Allen investigated the

13   facts giving rise to the RVR and served as the hearing officer. (ECF No. 8 at 10.) In support of

14   this allegation plaintiff claims that Allen investigating the RVR and later presiding over the

15   hearing is a violation of CDCR regulation § 3320(h).

16          Section 3320, subdivision (h) of Title 15 of the California Code of Regulations states:

17   “Staff who observed, reported, classified, supplied supplemental reports to, or investigated the

18   alleged rule violation; who assisted the inmate in preparing for the hearing; or for any other

19   reason have a predetermined belief of the inmate’s guilt or innocence shall not hear the charges or

20   be present during deliberations to determine guilt or innocence and disposition of the charges.”
21   Thus, it appears that plaintiff has stated a violation of Title 15 of the California Code of

22   Regulations, which precluded Allen from serving as the hearing officer because he took

23   statements from plaintiff and Grimes regarding the incident. However, a violation of a state

24   regulation does not give rise to a constitutional violation. See, e.g., Jones v. Woodward, No. 1:14-

25   cv-02084-LJO-SAB (PC), 2016 WL 7374585, at *10 (E.D. Cal. Dec. 19, 2016) (“A violation of

26   state regulations or prison policies, standing alone, cannot form the basis of a viable section 1983
27   claim.”) (citing West v. Atkins, 487 U.S. 42, 48 (1988)); see also Ove v. Gwinn, 264 F.3d 817,

28   824 (9th Cir. 2001); Sweaney v. Ada County, Idaho, 119 F.3d 1385, 1391 (9th Cir. 1997). Only
                                                        7
 1   if the events complained of rise to the level of a federal statutory or constitutional violation may

 2   plaintiff pursue them under § 1983. Patel v. Kent School Dist., 648 F.3d 965, 971 (9th Cir.

 3   2011); Jones v. Williams, 297 F.3d 930, 934 (9th Cir. 2002).

 4          Allen’s dual role as investigator and hearing officer alleges only a violation of state law,

 5   and thus fails to state a cognizable claim under § 1983.

 6              4. Predetermination of Guilt

 7          Plaintiff claims that he was denied due process during the disciplinary hearing because

 8   Olivas and Lizarraga told Allen to find plaintiff guilty of the RVR. (ECF No. 8 at 10.)

 9          An inmate subject to disciplinary sanctions that include the loss of good time credits is

10   entitled to a sufficiently impartial fact finder. Wolff, 418 U.S. at 570-71. Plaintiff has alleged

11   that Allen, the hearing officer, was not impartial because he was instructed to find plaintiff guilty.

12   The court finds plaintiff’s allegations are sufficient to state a potentially cognizable due process

13   claim against defendant Allen. However, the court finds that the allegations fail to state a claim

14   as to defendants Olivas and Lizarraga.

15          Plaintiff has alleged only that Olivas and Lizarraga talked to Allen before the hearing.

16   There are no allegations that Olivas or Lizarraga were involved in the hearing. Because there is

17   no supervisory liability and plaintiff has failed to allege facts showing their specific involvement

18   in the hearing, plaintiff has failed to state a claim against Olivas or Lizarraga. See See Fayle, 607

19   F.2d at 862 (When a named defendant holds a supervisorial position, the causal link between him

20   and the claimed constitutional violation must be specifically alleged); Johnson, 588 F.2d at 743
21   (“A person ‘subjects’ another to the deprivation of a constitutional right, within the meaning of §

22   1983, if he does an affirmative act, participates in another's affirmative acts or omits to perform

23   an act which he is legally required to do that causes the deprivation of which complaint is

24   made.”).

25              5. Grimes

26          Plaintiff has set forth factual allegations detailing his interactions with defendant Grimes.
27   (ECF No. 8.) As set forth in the court’s December 16, 2019 screening order, the conversations

28   between plaintiff and Grimes do not amount to a constitutional violation. (ECF No. 5.) In the
                                                        8
 1   amended complaint plaintiff has alleged that his due process rights were violated for several

 2   reasons. However, he has not set forth any facts showing how Grimes interfered with his right to

 3   due process.

 4           Accordingly, the complaint fails to state a claim against defendant Grimes.

 5                                     AMENDING THE COMPLAINT

 6           As stated above, the court has determined that the complaint states a claim against Allen,

 7   but fails to state a claim against Grimes, Olivas, and Lizarraga. Accordingly, plaintiff will be

 8   given the opportunity to proceed with the complaint as screened or amend the complaint. Should

 9   plaintiff choose to file an amended complaint, he must demonstrate how the conditions about

10   which he complains resulted in a deprivation of his constitutional rights. Rizzo, 423 U.S. at 370-

11   71. Also, the complaint must allege in specific terms how each named defendant is involved.

12   Arnold v. Int’l Bus. Machs. Corp., 637 F.2d 1350, 1355 (9th Cir. 1981). There can be no liability

13   under 42 U.S.C. § 1983 unless there is some affirmative link or connection between a defendant’s

14   action and the claimed deprivation. Id.; Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

15   Furthermore, “[v]ague and conclusory allegations of official participation in civil rights violations

16   are not sufficient.” Ivey, 673 F.2d at 268.

17           Plaintiff is advised that in an amended complaint he must clearly identify each defendant

18   and the action that defendant took that violated his constitutional rights. The court is not required

19   to review exhibits to determine what plaintiff’s charging allegations are as to each named

20   defendant. If plaintiff wishes to add a claim, he must include it in the body of the complaint. The
21   charging allegations must be set forth in the amended complaint so defendants have fair notice of

22   the claims plaintiff is presenting. That said, plaintiff need not provide every detailed fact in

23   support of his claims. Rather, plaintiff should provide a short, plain statement of each claim. See

24   Fed. R. Civ. P. 8(a).

25           Any amended complaint must show the federal court has jurisdiction, the action is brought

26   in the right place, and plaintiff is entitled to relief if plaintiff’s allegations are true. It must
27   contain a request for particular relief. Plaintiff must identify as a defendant only persons who

28   personally participated in a substantial way in depriving plaintiff of a federal constitutional right.
                                                           9
 1   Johnson, 588 F.2d at 743 (a person subjects another to the deprivation of a constitutional right if

 2   he does an act, participates in another’s act or omits to perform an act he is legally required to do

 3   that causes the alleged deprivation).

 4          In an amended complaint, the allegations must be set forth in numbered paragraphs. Fed.

 5   R. Civ. P 10(b). Plaintiff may join multiple claims if they are all against a single defendant. Fed.

 6   R. Civ. P. 18(a). If plaintiff has more than one claim based upon separate transactions or

 7   occurrences, the claims must be set forth in separate paragraphs. Fed. R. Civ. P. 10(b).

 8          The federal rules contemplate brevity. See Galbraith v. County of Santa Clara, 307 F.3d

 9   1119, 1125 (9th Cir. 2002) (noting that “nearly all of the circuits have now disapproved any

10   heightened pleading standard in cases other than those governed by Rule 9(b)”); Fed. R. Civ. P.

11   84; cf. Rule 9(b) (setting forth rare exceptions to simplified pleading). Plaintiff’s claims must be

12   set forth in short and plain terms, simply, concisely, and directly. See Swierkiewicz v. Sorema

13   N.A., 534 U.S. 506, 514 (2002) (“Rule 8(a) is the starting point of a simplified pleading system,

14   which was adopted to focus litigation on the merits of a claim.”); Fed. R. Civ. P. 8.

15          Plaintiff is informed that the court cannot refer to a prior pleading in order to make his

16   amended complaint complete. An amended complaint must be complete in itself without

17   reference to any prior pleading. E.D. Cal. R. 220. Once plaintiff files an amended complaint, all

18   prior pleadings are superseded. Therefore, in an amended complaint, as in an original complaint,

19   each claim and the involvement of each defendant must be sufficiently alleged.

20          By signing an amended complaint, plaintiff certifies he has made reasonable inquiry and
21   has evidentiary support for his allegations, and for violation of this rule the court may impose

22   sanctions sufficient to deter repetition by plaintiff or others. Fed. R. Civ. P. 11.

23                                             CONCLUSION

24          Accordingly, IT IS HEREBY ORDERED that:

25          1. Plaintiff’s amended complaint (ECF No. 8) states a potentially cognizable due process

26              claim against defendant Allen as set forth in Section III above. The complaint fails to
27              state a claim as to defendants Grimes, Olivas, and Lizarraga.

28   ////
                                                        10
 1             2. Accordingly, plaintiff will be given the option to proceed with the complaint as

 2                  screened or amend the complaint.

 3             3. Within thirty (30) days of the date of this order, plaintiff shall fill out and return the

 4                  attached form indicating how he would like to proceed in this action.

 5             4. Plaintiff is warned that his failure to comply with this order will result in a

 6                  recommendation that this action be dismissed.

 7   Dated: April 8, 2020

 8

 9

10

11

12

13

14

15

16   DB:12
     DB:1/Orders/Prisoner/Civil.Rights/cox1637.scrn2
17

18

19

20
21

22

23

24

25

26
27

28
                                                           11
 1

 2

 3

 4

 5
                                       UNITED STATES DISTRICT COURT
 6
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 7

 8

 9   ERNEST L. COX,                                     No. 2:19-cv-1637 DB P

10                        Plaintiff,

11           v.                                         PLAINTIFF’S NOTICE ON HOW TO
                                                        PROCEED
12   SCOTT KERNAN, et al.,

13                        Defendants.

14
             Check one:
15
     _____    Plaintiff wants to proceed immediately on his due process claims against defendant
16
              Allen. Plaintiff understands that by going forward without amending the complaint he is
17
              voluntarily dismissing all other claims and defendants.
18

19
     _____    Plaintiff wants to amend the complaint.
20
21
     DATED:_______________________
22

23
                                                                 Ernest L. Cox
24                                                               Plaintiff pro se
25

26
27

28
                                                        12
